Citation Nr: 0825449	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO. 06-32 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether clear and unmistakable error exists in a June 23, 
1993 rating decision, which did not assign additional VA 
compensation for the veteran's dependent spouse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the RO. 


FINDINGS OF FACT

1. In October 1985, the RO received the veteran's original 
claim (VA Form 21-526e) of entitlement to service connection 
or multiple disabilities.

2. In October 1985, the RO received a copy the veteran's 
marriage license, reflecting his marriage to M. A. S. in 
August 1959.

3. By a rating action in May 1986, the RO granted the 
veteran's claim of entitlement to service connection for 
multiple disabilities and assigned a combined disability 
rating of 20 percent. 

4. As the result of an RO rating action in June 1993, the 
veteran's combined disability rating was increased from 20 
percent to 30 percent, effective March 17, 1993, and the RO 
did not assign additional compensation benefits for a 
dependent spouse. 


CONCLUSION OF LAW

Clear and unmistakable error exists in the June 1993 RO 
decision, which did not assign additional compensation 
benefits for the veteran's dependent spouse, effective March 
17, 1993. 38 U.S.C.A. §§ 5110(f) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.401(b) (2007). 38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to a effective date prior to 
August 30, 2005, for additional VA compensation for his then 
dependent spouse, M. A. S. As construed by the Board, his 
contention is that clear and unmistakable error exists in the 
June 1993 rating decision which, while assigning a 30 percent 
combined disability evaluation, did not award an additional 
amount of compensation for his then-dependent spouse. Andrews 
v. Nicholson, 421 F. 3d 1278 (Fed. Circ. 2005)(Holding that 
in the case of unrepresented veteran seeking to revise 
unappealed decision due to clear and unmistakable error, VA's 
duty was to "sympathetically read" the motion to discern 
"all potential claims" as antecedent to a determination of 
whether a CUE claim has been pled with specificity.).   

Having carefully considered the veteran's application, the 
Board finds clear and unmistakable error, and will direct 
revision of the June 1993 rating decision. 

The law provides that the decision of a duly constituted 
rating agency or other agency of original jurisdiction on 
which an action was predicated will be final and binding upon 
all field offices of VA as to conclusions based on evidence 
on file at the time and will not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities, for new and material evidence, or for clear and 
unmistakable error. 38 C.F.R. §§ 3.104(a), 3.105(a).

There is a three-prong test to determine whether clear and 
unmistakable error is present in a prior determination:

(1) [E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and; 

(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record. Damrel, at 245. To establish a 
valid claim of clear and unmistakable error, the claimant 
must demonstrate that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied. Daniels v. Gober, 10 Vet. App. 474 
(1997).

It has been held that clear and unmistakable error is a very 
specific and a rare kind of error. It is the kind of error of 
fact or of law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Thus, even where the presence of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable. Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office. Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994). Because of the nature of the 
challenge to the rating decision, there is a presumption of 
validity which attaches to that final decision, and when such 
a decision is collaterally attacked, the presumption becomes 
even stronger. See Fugo at 44. Therefore, a claimant who 
seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991). A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE. 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

At the time of the June 1993 rating decision, 38 U.S.C. § 
3010(f), pertaining to the establishment of effective dates 
of awards, stated:

 (f) An award of additional compensation on account 
of dependents based on the establishment of a 
disability rating in the percentage evaluation 
specified by law for the purpose shall be payable 
from the effective date of such rating' but only if 
proof of dependents is received within one year 
from the date of notification of such action.

38 U.S.C. § 3010(c) (1988). 

The veteran has noted that a copy of his marriage license has 
been on file since October 1985 and he therefore became 
eligible for additional compensation on his wife's behalf 
when his combined VA disability rating was raised to 30 
percent, effective March 17, 1993. Therefore, he maintains 
that he should have been paid additional compensation, 
effective March 17, 1993. 

The record supports the veteran's contentions as to its 
contents. In October 1985, the month after his retirement 
from service, the RO received the veteran's original claim 
(VA Form 21-526) for service connection for multiple 
disabilities. He reported that he was married to M. A. S. and 
submitted a copy of his marriage license. 

In May 1986, the RO granted service connection for following 
disabilities: Degenerative changes, lumbosacral spine, 
evaluated as 10 percent disabling; a hiatal hernia with 
diverticulosis and history of gastroenteritis, evaluated as 
10 percent disabling; degenerative arthritis with a history 
of chondromalacia, right knee, evaluated as noncompensable; 
degenerative arthritis with a history of chondromalacia, left 
knee, evaluated as noncompensable; siniusitis with headaches, 
evaluated as noncompensable; and urticaria, evaluated as 
noncompensable. The combined rating was 20 percent, and all 
ratings became effective October 1, 1985. 

On forms, dated in August 1986 and March 1987, the veteran 
authorized VA to deposit his VA compensation directly into 
his bank account. In addition to himself, he listed M. S. as 
a depositor on the account title.

On March 17, 1993, the RO received the veteran's claim of 
entitlement to an increased rating for his service-connected 
right knee disability. By a rating action in June 1993, the 
RO increased the veteran's rating from noncompensable to 10 
percent for his service-connected degenerative arthritis with 
a history of chondromalacia, right knee. That action 
increased his combined rating to 30 percent, effective March 
17, 1993.

In December 1997, the veteran underwent a total knee 
replacement, bilaterally, and in May 1998, the RO assigned a 
100 percent schedular rating for each knee, effective 
December 19, 1997. Each of those ratings was reduced to 30 
percent, effective February 1999. 38 C.F.R. § 4.71, 
Diagnostic Code 5055 (1998). Following that reduction, the 
veteran's combined disability rating was 60 percent, 
effective in February 1999. 

The veteran was notified of each of the foregoing rating 
decisions and of the effective dates and monthly rates of 
compensation. Included with each notice was VA Form 21-8764 
which provided important information regarding his award. In 
part, VA Form 21-8764 indicated that if the veteran had been 
assigned a 30 percent disability rating or more for his 
service-connected conditions, he could be entitled to 
additional compensation for his spouse. It was indicated that 
if he had such a rating, he had to promptly advise VA of any 
change in the status of his dependents.

On August 30, 2005, the RO received the veteran's claim of 
entitlement to an increased rating for his service-connected 
skin disability. Accompanying that claim was a Declaration of 
Status of Dependents (VA Form 21-686), on which he requested 
that his wife, M. A. S., be added as a dependent on his VA 
benefits. 
By a rating action in January 2006, the RO increased the 
veteran's rating for his service-connected skin disability to 
30 percent, effective July 28, 2004 and to 60 percent, 
effective August 30, 2005. That action brought the veteran's 
combined disability rating to 80 percent, effective in July 
2004 and to 90 percent, effective August 30, 2005.

Later in January 2006, the RO notified the veteran of the 
foregoing action. It also notified him that he was being paid 
at a rate for a veteran with one dependent. On June 3, 2006, 
M. A. S. died. The veteran remarried on April 14, 2007 to K. 
K. T.

After careful consideration of the applicable law, the Board 
through the undersigned finds that clear and unmistakable 
error is present in the June 1993 RO decision which did not 
award additional compensation to the veteran's spouse. 

The statutory provisions then applicable have not undergone 
substantive changes relevant to this matter since 1991. Then 
as now, the law provided that a veteran is entitled to VA 
compensation, if he is disabled as the result of a personal 
injury or disease (including aggravation of a condition 
existing prior to service) while in active service if the 
injury or the disease was incurred or aggravated in line of 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.4(b)(1) (2007). An additional amount of 
compensation may be payable for a spouse where a veteran is 
entitled to compensation based on disability evaluated as 30 
per centum or more disabling. 38 U.S.C.A. 1115 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.4(b)(2) (2007). 

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after a 
final adjudication, or a claim for increase, or compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier that the date of receipt of the application 
therefor. 38 U.S.C.A. § 5110(a) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400 (2007). 

The effective date for additional compensation for a 
dependent for compensation will be the latest of the 
following dates: (1) date of claim, which means date of 
veteran's marriage, if the evidence of the event is received 
within one year of the event; otherwise, date notice is 
received of the dependent's existence; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating; or, (4) date of commencement of the veteran's award. 
38 C.F.R. § 3.401(b) (2007).
Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2007). A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits. Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999). Any claim for VA benefits must be submitted in the 
form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.151 (2007). Section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid. See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998). An informal claim is any communication indicating an 
intent to apply for one or more benefits, and must identify 
the benefit sought. 38 C.F.R. § 3.155(a) (2007).

A review of the evidence discloses that effective October 1, 
1985, the veteran was awarded a 20 percent combined rating 
for his various service-connected disabilities. Though 
married, he was, correctly, paid VA compensation at a rate 
for a single veteran. 38 U.S.C.A. 1115; 38 C.F.R. 
§ 3.4(b)(2); M21-1, Part I, Appendix B. While he was informed 
of the monthly dollar figure to which he was entitled, he was 
not informed that such figure constituted the single veteran 
rate. 

Effective in March 17, 1993, when the veteran's combined 
disability rating was increased to 30 percent, he qualified 
for additional compensation for his dependent spouse. 38 
U.S.C.A. 1115; 38 C.F.R. § 3.4(b)(2). Although informed that 
he had to report any change in the status of his dependents, 
there had been no such change, and thus, no reason to render 
such a report. VA continued to inform him of the dollar 
figure which he would be paid without telling him that he was 
being compensated at the single veteran rate. VA knew, or 
certainly should have known, that such rate was incorrect as 
the information concerning his dependent spouse had been on 
file for many years. Not only did he report that fact in his 
original claim for service connection, he verified it by 
submitting a copy of his marriage license. 38 C.F.R. 
§ 3.205(a)(1) (1985). Moreover, he noted it in forms, dated 
in August 1986 and March 1987, authorizing the deposit of his 
VA compensation directly into his bank account. In any event, 
the fact of his marriage was well-documented on the date he 
became entitled to a 30 percent rating. 
The RO found that in addition to the requisite rating, the 
veteran was required to file a claim, within one year, of the 
date that he was notified of that rating. However, the 
veteran had already verified his marriage in accordance with 
VA regulations and had reported it on an official VA claim 
form, VA Form 21-526e, dated in October 1985. There had been 
no change in the status of his marriage, nor had he ever been 
sent VA Form 21-686 or given any other indication that would 
have prompted him to declare the status of his dependents. 
Had VA followed its administrative procedures, he would have 
been paid at the correct rate as a veteran. 

The Board has carefully considered a relevant VA General 
Counsel opinion in this determination. See 38 U.S.C.A. 
7104(c) (Board is bound in its decisions by precedent 
opinions of the chief legal officer of VA). The opinion was 
issued in June 1995, subsequent to the June 1993 rating 
decision, and addresses the issue of what obligation VA then 
had to advise claimants of potential eligibility for 
benefits. In this respect, it is unlike the present case. 
This matter is not squarely an issue of what VA was required 
to advise the claimant, but instead involves the question of 
what authority VA has as to the source of authority for the 
payment of benefits. 

In part, VAOGCPREC 17-95 addressed the issues of if VA "knew 
or reasonably should have known" of an individual's 
eligibility for VA benefits, would such actual or 
constructive knowledge  of have any bearing on VA's 
notification obligation, to include the questions of 
retroactive payment as to alteration of the basic criteria 
pertaining to effective dates of awards. In relevant part to 
the present matter, the General Counsel held that "VA's 
authority to award benefits is limited to the awards 
expressly authorized by statute and VA may not award benefits 
in a matter not provided by statute." (Emphasis added). 

This is not a dispute as to the factual record, but instead 
involves review of the undisputed facts under the applicable 
law. Here, the information then on file in June 1993 
indicated that the veteran was married. While VA had no 
separate obligation to advise him of potential entitlement 
for benefits, the record then before VA demonstrated that he 
was entitled to consideration for additional compensation for 
a dependent. 
Therefore, under the facts of this case, the Board finds that 
the veteran is entitled to an effective date of March 17, 
1993, for additional VA compensation on behalf of his 
dependent spouse, M. A. S. 


ORDER

Clear and unmistakable error having been found in the June 
23, 1993 rating decision, entitlement to an effective date of 
March 17, 1993 for additional compensation for the veteran's 
dependent spouse, M. A. S., is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


